FARRIS, Circuit Judge,
Concurring:
I concur. The result is dictated by ample authority that the plaintiffs have no property interest in a promotion under the present facts. Despite this authority, the defendants should not read the opinion as giving them carte blanche to ignore established procedures where substantial interests are at stake. This is simply a matter to which the federal substantive due process clause does not speak.
I am satisfied that the facts of this action did not warrant recovery under the due process clause. Nonetheless, I concur with the caution that the opinion not be misconstrued.